Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Supplemental Amendment

A supplemental amendment was submitted on March 10, 2022.  The supplemental amendment is entered into consideration. 


Election/Restrictions

Claims 7-12 are allowable. In view of the examiner’s amendment to the withdrawn independent claims 1 and 5 (see below), the restriction requirement between the invention of Group I, claims 1-6 and Group II, claims 7-8, as set forth in the Office action mailed on July 7, 2021 is hereby withdrawn, and claims 1-6 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jeffrey Bousquet on May 31, 2022.

The application has been amended as follows: 

Claim 1
At line 4, after “material and containing inorganic fine particles,”, insert - -  wherein an average particle diameter of the inorganic fine particles is 0.8 µm or more and 10 µm or less, - -.

Claim 5
At line 4, after “material and containing inorganic fine particles,”, insert - -  wherein an average particle diameter of the inorganic fine particles is 0.8 µm or more and 10 µm or less, - -.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-12 are allowed.

With respect to independent claims 1, 5, 7, and 8, the closest prior art is Morioka et al. (US 20200123421 A1) and WO 2017038010 A1 (US 20180159136 A1 to Shiozaki et al. is relied upon as English equivalent).

As to claims 1, 5, 7, and 8, Morioka discloses a pressure sensitive adhesive (PSA) sheet comprising a PSA layer.  The PSA layer of Morioka contains carbon black particles (abstract and 0044).  

As to claims 1, 5, 7, and 8, the difference between the claimed invention and the prior art of Morioka is that Morioka is silent as to disclosing average particle diameter of the inorganic fine particles of 0.8 µm or more and 10 µm or less.  It is submitted that Morioka discloses that the average particle size of the carbon black particles in the PSA layer is 300 nm or less (0044), which converts to 0.3 µm or less (1 nm = 0.001 µm).  Morioka further discloses that the feature of average particle size of the carbon black particles in the PSA layer is 300 nm or less signifies that the amount of large particles having a relatively small specific surface area is limited, and that a given quantity of carbon black particles in the PSA layer has a predetermined or larger light absorbing area. As a result, the PSA layer can exhibit preferred light shielding (0044). Further, with respect to claims 1 and 7, in Table 1, Morioka discloses carbon black dispersions (A-D) having D50 of 174 nm (A), 166 nm (B), 197 nm (C), and 201 nm (D), which is outside of claimed D50 of 0.5 µm or more (500 nm or more) and 2.8 µm or less (2,800 nm or less). Moreover, with respect to claims 7 and 8, Morioka does not teach or suggest a lithium-ion battery as claimed. 

Shiozaki teaches a lithium ion secondary battery including a positive electrode having a positive-electrode current collector and a positive-electrode active material layer disposed on the positive-electrode current collector; a negative electrode having a negative-electrode current collector and a negative-electrode active-material layer disposed on the negative-electrode current collector; an electrolyte; and an insulating tape (PSA sheet) covering a portion of the positive electrode (0009 and 0029).  The insulating tape (14a) (PSA sheet) of Shiozaki includes a substrate material layer (14a) (base material) and an adhesive layer (PSA layer) (14b) (0039 and 0009). Further, Shiozaki discloses that the adhesive layer comprises insulating organic material in the form of particles (inorganic fine particles) or fibers (0042 and 0046).  Shiozaki further discloses that when the particles of the metal compound (inorganic fine particles) are used, the average particle diameter for example preferably 2 µm or less and more preferably 1 µm or less (0048).  

As to claims 1, 5, 7, and 8, the difference between the claimed invention and the prior art of Suzuki is that Suzuki does not teach or suggest claimed D50, D50’,  D90/D50, and D90’/D50’.  Furthermore, applicant has presented persuasive evidence showing that D50 (D50’) and D90 (D90’) are not inherent properties.  See last paragraph beginning on page 6 of applicant’s amendment submitted on February 28, 2022.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments

Applicant’s amendment submitted on February 28, 2022 and a supplemental amendment submitted on March 10, 2022, in response to the Office action (OA) mailed on October 26, 2021 (“the previous OA”) are acknowledged. 

Support for new claims 9-12 presented in the supplemental amendment can be found in original claims 2, 3, 4, and 6.  Support for amendments to claims 7 and 8 (amendment dated February 28, 2022) can be found in original claims 1, 5, and paragraph 0040 of US Patent Application Publication 20200087546 A1 of the present application. 

In view of applicant’s amendment and the examiner’s reasons for allowance, the claim objection, and the 35 USC 102(a)(1)/103 rejection of claims WO 2017038010 A1 (US 20180159136 A1 to Shiozaki et al. is relied upon as English equivalent document in the rejection), as set forth in the previous OA are withdrawn. 
   

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
June 1, 2022